Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Response to Amendment
	This action is in response to the RCE file on 11/24/2021. The claims 1, 3, 9, 11, 13-15 have been amended. Claim 10 is cancelled. The amendment has been entered. Claims 1-9 and 11-15 are pending in the application. 

Response to Arguments
The rejections of the Final office action mailed 5/28/2021, have been overcome by the applicant’s arguments and the amendments. Therefore, 35 U.S.C. 112(b), 101, 102 and 103 rejections have been withdrawn. 


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Thorsteinsson (US 2015/0199471 A1) teaches optimizing the usage of energy sources (e.g. physical components) on ship by using objective function and constraints to determine feasible solution; 
Choi (US 2018/0107925 A1) teaches optimization method that utilize objective function and minimizing the loss function and de Kleer (US 2008/0294578 A1) teaches a model-based component-based diagnosis system that identify intermittent faults. 
These references taken either together or in combination with the prior art of record fail to disclose instructions, including: 
Claim 1 and 15: “at a first iteration, build a sequence of approximations of the binary function; wherein at the first iteration, a sequence of approximations is set to 0.5 for all the vector of unknown parameters;”
Claim 9: “updating the sequence of approximations of the binary function by taking into account a minimum of a cost function of the vector of unknown parameters; wherein the cost function is subject to a constraint that has an effect of prioritizing exploration of the feasibility of points with a first level of uncertainty over exploration of the feasibility of points with a second level of uncertainty, and the effect of prioritizing is a weight for finding the best feasibility of points for the sequence of approximations; wherein the first level is greater than the second level”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 1-9 and 11-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148